       Case 19-18464                Doc 9           Filed 07/03/19 Entered 07/03/19 23:30:50                         Desc Imaged
                                                    Certificate of Notice Page 1 of 3
Information to identify the case:
Debtor 1              Patricia A Podgornik                                              Social Security number or ITIN        xxx−xx−7304
                      First Name   Middle Name     Last Name                            EIN _ _−_ _ _ _ _ _ _
Debtor 2                                                                                Social Security number or ITIN _ _ _ _
                      First Name   Middle Name     Last Name
(Spouse, if filing)
                                                                                        EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court            Northern District of Illinois
                                                                                        Date case filed for chapter 7 6/28/19
Case number:          19−18464


Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                             12/15

For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.
                                                 About Debtor 1:                                     About Debtor 2:

1.      Debtor's full name                       Patricia A Podgornik

2.      All other names used in the aka Patty Podgornik
        last 8 years

3.     Address                               7S136 Thornapple Drive
                                             Naperville, IL 60540

4.     Debtor's attorney                     J. Matthew Pfeiffer                                    Contact phone (630) 517−0808
                                             Pfeiffer Law Offices, P.C.                             Email: matt@pfeifferlawoffices.com
       Name and address                      1725 S. Naperville Road
                                             Suite 205
                                             Wheaton, IL 60189

5.     Bankruptcy trustee                    Thomas E Springer                                      Contact phone 630−510−0000
                                             Springer Brown, LLC                                    Email: tspringer@springerbrown.com
       Name and address                      300 South County Farm Road
                                             Suite I
                                             Wheaton, IL 60187
                                                                                                               For more information, see page 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 1
       Case 19-18464                   Doc 9      Filed 07/03/19 Entered 07/03/19 23:30:50                                 Desc Imaged
                                                  Certificate of Notice Page 2 of 3
Debtor Patricia A Podgornik                                                                                                Case number 19−18464


6. Bankruptcy clerk's office                    Eastern Division                                             Hours open:
                                                219 S Dearborn                                               8:30 a.m. until 4:30 p.m. except
    Documents in this case may be filed at this 7th Floor                                                    Saturdays, Sundays and legal
    address. You may inspect all records filed Chicago, IL 60604                                             holidays.
    in this case at this office or online at
    www.pacer.gov.
                                                                                                             Contact phone 1−866−222−8029

                                                                                                             Date: 7/1/19

7. Meeting of creditors                          July 29, 2019 at 02:30 PM                                   Location:

    Debtors must attend the meeting to be        The meeting may be continued or adjourned to a              100 S 3rd Street, Courtroom 240,
    questioned under oath. In a joint case,      later date. If so, the date will be on the court            Geneva, IL 60134
    both spouses must attend. Creditors may
    attend, but are not required to do so.       docket.
                                                 Debtors must bring a picture ID and proof of
                                                 their Social Security Number.

8. Presumption of abuse                          The presumption of abuse does not arise.

    If the presumption of abuse arises, you
    may have the right to file a motion to
    dismiss the case under 11 U.S.C. §
    707(b). Debtors may rebut the
    presumption by showing special
    circumstances.


9. Deadlines                                   File by the deadline to object to discharge or                Filing deadline: 9/27/19
                                               to challenge whether certain debts are
    The bankruptcy clerk's office must receive dischargeable:
    these documents and any required filing
    fee by the following deadlines.
                                                 You must file a complaint:
                                                 • if you assert that the debtor is not entitled to
                                                   receive a discharge of any debts under any of the
                                                   subdivisions of 11 U.S.C. § 727(a)(2) through (7),
                                                   or

                                                 • if you want to have a debt excepted from discharge
                                                   under 11 U.S.C § 523(a)(2), (4), or (6).

                                                 You must file a motion:
                                                 • if you assert that the discharge should be denied
                                                   under § 727(a)(8) or (9).


                                                 Deadline to object to exemptions:                           Filing deadline: 30 days after the
                                                 The law permits debtors to keep certain property as         conclusion of the meeting of creditors
                                                 exempt. If you believe that the law does not authorize an
                                                 exemption claimed, you may file an objection.


10. Proof of claim                               No property appears to be available to pay creditors. Therefore, please do not file a
                                                 proof of claim now. If it later appears that assets are available to pay creditors, the clerk
    Please do not file a proof of claim unless   will send you another notice telling you that you may file a proof of claim and stating the
    you receive a notice to do so.               deadline.

11. Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a motion
                                     asking the court to extend the deadlines in this notice. Consult an attorney familiar with
                                     United States bankruptcy law if you have any questions about your rights in this case.

12. Exempt property                              The law allows debtors to keep certain property as exempt. Fully exempt property will
                                                 not be sold and distributed to creditors. Debtors must file a list of property claimed as
                                                 exempt. You may inspect that list at the bankruptcy clerk's office or online at
                                                 www.pacer.gov. If you believe that the law does not authorize an exemption that the
                                                 debtors claim, you may file an objection. The bankruptcy clerk's office must receive the
                                                 objection by the deadline to object to exemptions in line 9.
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                           page 2
           Case 19-18464            Doc 9       Filed 07/03/19 Entered 07/03/19 23:30:50                        Desc Imaged
                                                Certificate of Notice Page 3 of 3
                                               United States Bankruptcy Court
                                               Northern District of Illinois
In re:                                                                                                     Case No. 19-18464-JSB
Patricia A Podgornik                                                                                       Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0752-1                  User: kcollopyn                    Page 1 of 1                          Date Rcvd: Jul 01, 2019
                                      Form ID: 309A                      Total Noticed: 22


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jul 03, 2019.
db             +Patricia A Podgornik,    7S136 Thornapple Drive,    Naperville, IL 60540-6215
27971922       +AMGMHS,   2025 Windsor Drive,    Hinsdale, IL 60523-1586
27971923       +AT&T c/o Bankruptcy,    4331 Communications Dr,    Floor 4W,   Dallas, TX 75211-1300
27971927       +Chase Naperville,    55 S Main Street,    Naperville, IL 60540-5372
27971928       +Cooper Mortgage Co.,    8950 Cypress Waters Blvd.,    Coppell, TX 75019-4620
27971930       +Dennis A Brebner & Associates,    P.O. Box 708,    Gurnee, IL 60031-0708
27971931       +DuPage Medical,   1100 W 31st Street,     Downers Grove, IL 60515-5512
27971933        Fifth Third Bank,    P.O. Box 740778,   Cincinnati, OH 45274-0778
27971934       +Fox Valley Women’s Health,    640 S Washington Street,    Naperville, IL 60540-6603
27971935       +ICS Collection Service,    P.O. Box 1010,    Tinley Park, IL 60477-9110
27971938       +NCC Nationwide Credit & Collection,    815 Comerce Drive,    Ste 270,    Oak Brook, IL 60523-8852
27971940       +Pathology Consultants,    801 S Washington Street,    Naperville, IL 60540-7430

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: matt@pfeifferlawoffices.com Jul 02 2019 02:57:48       J. Matthew Pfeiffer,
                 Pfeiffer Law Offices, P.C.,   1725 S. Naperville Road,     Suite 205,   Wheaton, IL 60189
tr             +EDI: BTESPRINGER.COM Jul 02 2019 06:18:00      Thomas E Springer,    Springer Brown, LLC,
                 300 South County Farm Road,   Suite I,    Wheaton, IL 60187-2453
27971921       +EDI: AFNIRECOVERY.COM Jul 02 2019 06:18:00      AFNI,   1310 Martin Luther King Drive,
                 Bloomington, IL 61701-1465
27971924       +E-mail/Text: bk@blittandgaines.com Jul 02 2019 02:58:39       Blitt & Gaines, P.C.,
                 661 Glenn Avenue,   Wheeling, IL 60090-6017
27971925        EDI: CAPITALONE.COM Jul 02 2019 06:18:00      Capital One,    P.O. Box 71083,
                 Charlotte, NC 28272-1083
27971929       +EDI: CCS.COM Jul 02 2019 06:18:00      Credit Collection Service,    725 Canton Street,
                 Norwood, MA 02062-2679
27971932       +E-mail/Text: bankruptcy@edward.org Jul 02 2019 03:00:17       Edward Hospital,
                 801 S. Washington St.,   Naperville, IL 60540-7499
27971937        EDI: IRS.COM Jul 02 2019 06:18:00      Internal Revenue Service,    Mail Stop 501 CHI,
                 230 S. Dearborn,   Chicago, IL 60604
27971936       +E-mail/Text: rev.bankruptcy@illinois.gov Jul 02 2019 02:59:19
                 Il Dept. of Rev. Bankruptcy Sec.,    100 W Randolph,   Level 7-425,    Chicago, IL 60601-3218
27971941       +E-mail/Text: money@yelp.com Jul 02 2019 03:01:03      Yelp,    706 Mission Street,
                 San Francisco, CA 94103-3162
                                                                                               TOTAL: 10

              ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
27971926           Chase Bank,   Cardmember Services
27971939           Northwestern Medicine
                                                                                                                    TOTALS: 2, * 0, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jul 03, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on July 1, 2019 at the address(es) listed below:
              J. Matthew Pfeiffer   on behalf of Debtor 1 Patricia A Podgornik matt@pfeifferlawoffices.com,
               andrea@pfeifferlawoffices.com,magdana@pfeifferlawoffices.com,Stephen@pfeifferlawoffices.com,
              Patrick S Layng   USTPRegion11.ES.ECF@usdoj.gov
              Thomas E Springer   tspringer@springerbrown.com, IL85@ecfcbis.com;mspringer@springerbrown.com
                                                                                            TOTAL: 3
